Citation Nr: 0106082	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left, right, or 
bilateral knee disorder(s) and left, right, or bilateral 
ankle disorder(s), to include degenerative joint disease.

2.  Entitlement to service connection for a stomach disorder, 
gastroesophagitis.

3.  Entitlement to service connection for peri-rectal warts, 
hemorrhoids.

4.  Entitlement to service connection for dental injury from 
service trauma, for dental treatment purposes, to include 
service connection for residuals from tooth extraction.


REPRESENTATION

Appellant represented by:	Patrick E. O'Neill, Attorney 
at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1983 to January 
1986, and a period of unverified inactive service.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied claims of entitlement to service 
connection for degenerative joint disease, bilateral knees 
and ankles, a stomach disorder, to include gastroesophagitis, 
peri-rectal warts, hemorrhoids, and dental injury from 
service trauma, for dental treatment purposes, to include 
service connection for residuals from tooth extraction.  The 
veteran disagreed with the denial of those claims in 
September 1999, and a statement of the case was issued in 
November 1999.  The appellant submitted a timely substantive 
appeal in January 2000.  

The Board notes that the RO interpreted the veteran's claim 
for service connection for knee and ankle disorders as a 
claim for degenerative joint disease of those joints.  The 
veteran's contentions do not appear to the Board to so limit 
that claim.  The Board notes that the veteran, in his 
September 1998 original application, stated that he was 
seeking service connection for "knee condition, left and 
right" and "ankle condition, left and right."  The Board 
finds that the issues on appeal are more accurately stated as 
reflected on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  Gastroesophagitis, for which the veteran is currently 
treated, was not diagnosed or treated in service, and there 
is no medical evidence that the veteran manifested symptoms 
of gastroesophagitis in service, proximate to service, within 
any presumptive period, or chronically and continuously after 
service, or as a result of any service-connected disability.


CONCLUSION OF LAW

Gastroesophagitis was not incurred in or aggravated during 
the veteran's active military service or as a result of any 
service-connected disability, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a claim for service connection for 
a stomach disorder, to include gastroesophagitis.  However, 
he has not provided any specific argument or contention 
explaining why he believes he is entitled to service 
connection for a current stomach disorder.  The claim of 
entitlement to service connection for a stomach disorder was 
not included in the veteran's original application for 
benefits, submitted in September 1998.  The veteran listed a 
stomach disorder among the disorders for which he wished to 
claim service connection, in a statement dated in January 
1999, but that statement is devoid of specific argument 
regarding the claim.  The basis for the veteran's claim for 
service connection for that disorder is not addressed in any 
other statement submitted by the veteran or by his 
representative.

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  For the reasons set forth below, the Board 
finds that, even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with the review of this claim on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
statutory requirement for service connection, under the VCAA, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all evidence available or identified by the veteran has 
been associated with the claims file, and private clinical 
records have been obtained.  Medical examination of the 
abdomen and of gastrointestinal complaints has been 
conducted.  The veteran has been advised of the types of 
evidence necessary to substantiate his claim, and has been 
offered an opportunity to submit additional evidence in 
support of his claim.  

There is no indication that there is any available evidence 
which has not been obtained, or that any development was not 
initiated because of the absence of a nexus statement.  The 
Board has not identified any development that remains to be 
accomplished.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim.  
The Board will proceed with appellate disposition on the 
merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  Service connection may also 
be granted if a disease or injury is secondary to or 
proximately caused by a service-connected disability.  
38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that in July 
1984, the veteran sought treatment, on one occasion, for a 
complaint of having diarrhea for two days.  At that time, his 
abdomen was without masses or tenderness.  The bowel sounds 
were slightly hyperactive.  Diarrhea, probably of viral 
etiology, was diagnosed.  The veteran was placed on clear 
liquids for 24 hours and then returned to a normal diet.  
There is no record of any further treatment for diarrhea or a 
stomach or gastrointestinal disorder after this one-time 
evaluation.  The veteran was hospitalized in service in 
October 1985 for treatment of a disorder unrelated to the 
disorder treated in July 1984.  The summary of the 1985 
hospitalization is devoid of any notation of gastrointestinal 
complaint or treatments or diagnosis of any gastrointestinal 
disorder.

The veteran's service separation examination, conducted in 
December 1985, discloses that his abdomen and viscera were 
normal.  On the portion of the history the veteran completed 
himself, he checked "no" in response to questions as to 
whether he had stomach trouble or frequent indigestion.  No 
notation of any diarrhea or stomach disorder was noted on the 
portion of the medical history completed by a physician.  

Post-service private clinical records dated from October 1989 
to June 1995 are devoid of any complaint, treatment, or 
diagnosis of a viral stomach or gastrointestinal tract 
disorder, nor is there any evidence of a disorder manifested 
by diarrhea.  Private medical records dated in March 1995 
reflect that a history and physical performed during 
hospitalization to determine the etiology of chest pain 
disclose that the veteran provided no history of stomach or 
abdominal complaints and there were no findings or diagnosis 
of any stomach or abdominal disorder.  

Private medical records dated in September 1997 reflect that 
the veteran complained of abdominal pain and burning.  He had 
no vomiting or diarrhea.  There was slight midepigastric 
tenderness on deep palpation.  Bowel sounds were normoactive.  
Prevacid was prescribed.  Gastroesophagitis was diagnosed.  
Subsequent private records reflect that the veteran indicated 
that his stomach was "fine" as long as he took his 
medication.  Later private and VA clinical records reflect 
that the veteran continued to use Prevacid.  

The service medical records establish that the veteran was 
treated on one occasion for an abdominal complaint manifested 
by diarrhea.  The service medical records further establish 
that the veteran did not again seek treatment in service for 
any abdominal complaint for the remainder of his service, 
approximately 18 months, and there was abdominal abnormality, 
disorder, or complaint at the time of service discharge 
examination in December 1985.  

The medical evidence establishes that the veteran has been 
treated for gastroesophagitis since 1997.  There is no 
medical that the gastrointestinal disorder for which the 
veteran was treated in service is manifested currently or 
that gastroesophagitis was present in service or proximate to 
service.  

The evidence establishes that the veteran had a transitory 
and acute gastrointestinal disorder lasting a few days about 
18 months before his service discharge.  The medical evidence 
establishes that he had no further complaints, diagnoses, or 
treatment for any gastrointestinal system disorder until many 
years after his service discharge.  In 1997, he was diagnosed 
as having gastroesophagitis, a different disorder than the 
disorder for which he was treated in service.  The medical 
evidence establishes that in there is no overlapping 
symptomatology between the disorder for which the veteran was 
treated in service and his current disorder. 

This evidence, together with the evidence that the veteran 
had no abdominal disorder, or any disorder manifested by 
diarrhea, during the 10 years proximate to service, until 
1997, establishes that the veteran did not have any residual 
abdominal disorder, did not manifest any gastrointestinal 
disorder for which a presumption of service connection is 
available within any presumptive period following service, 
and did not have any gastrointestinal or abdominal disorder 
chronically and continuously after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999) (absence of evidence may be 
evaluated as probative evidence).  The Board also finds it 
persuasive that, although the veteran has been examined and 
treated for abdominal pain post-service, no medical provider 
has described, discussed, or noted the veteran's 1984 in-
service complaint of diarrhea.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disorder, to 
include gastroesophagitis.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

The claim of entitlement to service connection for a stomach 
disorder, to include gastroesophagitis, is denied.
REMAND

Service medical records reflect that the veteran was treated 
for knee and ankle complaints in service.  Private and VA 
clinical records reflect that the veteran has current knee 
and ankle complaints, and the VA clinical records reflect 
discussion of the veteran's knee and ankle traumas in 
service.  Under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), enacted 
during the pendency of this appeal, further development to 
obtain medical opinion as to the relationship between the 
veteran's in-service injuries and the current knee and ankle 
disorders is required. 

The veteran also contends that in-service treatment of peri-
rectal warts caused the development of hemorrhoids.  There is 
no evidence that the veteran has obtained private post-
service examination to determine whether he has the claimed 
disorder.  Under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), enacted 
during the pendency of this appeal, further development to 
afford the veteran VA examination to determine whether he has 
hemorrhoids, and, if so, to determine whether there is a 
relationship between the veteran's in-service treatment and 
the current disorder is required. 

The veteran contends that he has residuals of a tooth 
extraction or of dental trauma in service.  Service medical 
records reflect that the veteran developed cellulitis 
following a tooth extraction.  There is no evidence that the 
veteran has obtained private dental examination or has been 
afforded VA dental examination to determine whether he 
currently has residuals of cellulitis or of an unspecified 
dental trauma in service.  Further development, including 
affording the veteran VA dental examination, is required.  
VCAA at sec. 3(a), 114 Stat. at 2098 (to be codified at 
38 U.S.C. § 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of all VA treatment and 
to identify any non-VA providers of 
medical care who treated him for: a 
disorder of the knees and ankles, 
bilaterally, to include degenerative 
joint disease; peri-rectal warts; or, 
hemorrhoids; or who provided dental 
treatment or examination.  After securing 
any necessary release, the RO should 
assist the veteran in requesting copies 
of such records as contemplated under the 
VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning his 
disorders proximate to service. 

3.  The veteran should be afforded VA 
examination of the knees and ankles, or 
any other examination as necessary, to 
determine whether it is at least as 
likely as not (50 percent likelihood or 
more) that he has a current right, left, 
or bilateral knee disorder(s) or right, 
left, or bilateral ankle disorder(s) 
which is/are etiologically related or due 
to injuries sustained in service.  The 
examiner(s) should determine the nature 
and etiology of any current knee or ankle 
deformity, to include degenerative joint 
disease.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether the veteran has 
a current right, left, or bilateral knee 
disorder(s) or right, left, or bilateral 
ankle disorder(s) which is/are 
etiologically related or due to injuries 
sustained in service. 

4.  The veteran should be afforded VA 
examination of the rectum to determine 
whether he currently has hemorrhoids, or 
other disorder of the rectum, and, if so, 
any additional examination(s) as 
necessary to determine whether it is at 
least as likely as not (50 percent 
likelihood or more) that he has a current 
disorder of the rectum, to include 
hemorrhoids, as a result of treatment of 
peri-rectal warts (anal condylomata) in 
service.  All necessary tests should be 
completed.  The claims file should be 
made available to the examiner(s) prior 
to each examination.  All relevant 
findings should be reported.  The 
examiner(s) should be asked to provide 
the rationale for any opinion provided.

5.  The veteran should be afforded VA 
dental examination to determine whether 
he currently has any residual of a dental 
extraction in service, and to determine 
whether the veteran sustained dental 
trauma, excluding necessary dental 
treatment, in service.  The dental 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or more) that the 
veteran has a current dental disorder a 
residuals of a tooth extraction in 
service.  If the examiner concludes that 
the veteran sustained dental trauma in 
service, the examiner should describe 
that trauma and provide an opinion as to 
whether the veteran has current residuals 
of that trauma.  All necessary tests 
should be completed.  The claims file 
should be made available to the 
examiner(s) prior to each examination.  
All relevant findings should be reported.  
The examiner(s) should be asked to 
provide the rationale for any opinion 
provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  The RO should readjudicate the 
claims.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



